Citation Nr: 0635760	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  04-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for diplopia due to orbital floor blowout fracture 
of the right orbit.

2.  Entitlement to an initial disability rating in excess of 
10 percent for gastroespohageal reflux disease (GERD).

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1999 to 
December 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted the veteran's service 
connection claim for diplopia due to orbital floor blowout 
fracture of the right orbit and assigned a 30 percent rating; 
the RO granted the veteran's service connection claim for 
GERD and assigned a 0 percent rating; and the RO denied the 
veteran's service connection claims for bilateral knee and 
ankle disorders.

In a rating decision dated February 2004, the RO increased 
the veteran's initial 0 percent evaluation for GERD, 
effective December 13, 2002, to 10 percent, also effective 
December 13, 2002.  Applicable law mandates that when a 
veteran seeks a higher rating, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  The 
veteran has not withdrawn his objection to the initial rating 
of his service-connected GERD, and the issue remains in 
appellate status.

In regard to the veteran's service connection claim for post-
traumatic headaches, the RO granted service connection in its 
July 2003 rating decision and assigned an initial disability 
rating of 30 percent.  In its February 2004 rating decision, 
the RO increased the initial rating to 50 percent, the 
maximum evaluation allowed under 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8100 (migraines), and the RO informed 
the veteran that his appeal was considered resolved.  The 
veteran has not indicated any further disagreement with the 
decision.  Accordingly, the issue is no longer before the 
Board.


FINDINGS OF FACT

1.  The veteran's diplopia, existing centrally within 20 
degrees, is productive of an equivalent visual acuity 
impairment of 5/200; the veteran's right and left eyes are 
productive of visual acuity impairment ranging from 20/15 to 
20/25.

2.   The veteran's GERD is productive of frequent indigestion 
and reflux, which occurs two times per week without nausea or 
vomiting.

3.  The veteran was not treated for a diagnosed knee disorder 
during service; arthritis of knee, if any, did not manifest 
to a compensable degree within a year after service; and the 
competent medical evidence of record does not establish a 
current knee disorder.

4.  The veteran was not treated for a diagnosed ankle 
disorder during service, nor did arthritis of the ankle, if 
any, manifest to a compensable degree within a year after 
service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for diplopia due to orbital floor blowout 
fracture of the right orbit have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.75, 
4.77, 4.84a, Diagnostic Codes 6073, 6090 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7346 (2006).

3.  A bilateral knee disorder was not incurred in or 
aggravated by service, nor may arthritis of the knee, if any, 
be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

4.  A bilateral ankle disorder was not incurred in or 
aggravated by service, nor may arthritis of the ankle, if 
any, be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon the receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Notice must meet both timeliness and content 
requirements.  It must be given to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence the claimant is expected to provide; (3) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO provided the veteran with a notice 
letter in March 2003, prior to the initial decision on his 
claim in July 2003.  Therefore, the timing requirement of the 
notice as set forth in Pelegrini has been met.

In regard to the first content requirement, the letter did 
not inform the veteran of the information or evidence needed 
to substantiate his claims for higher initial disability 
ratings for his diplopia and GERD.  See Dingess v. Nicholson, 
19 Vet. App. 473, 486 (2006) (holding the notice requirements 
of 38 U.S.C.A. § 5103(a) apply generally to all five elements 
of a service connection claim).  However, once a service 
connection claim has been granted, and an initial disability 
rating and effective date have been assigned, section 5103(a) 
notice has served its purpose and is no longer required 
because the claim has already been substantiated.  Id. at 
490-91.  Therefore, even if insufficient notice was provided 
in this case prior to the July 2003 award of service 
connection and assignment of an initial disability rating and 
effective date, any such error was nonprejudicial.  Id. at 
493.  The veteran's service connection claims for diplopia 
and GERD have been proven and the purpose underlying VA's 
duty to notify has been fulfilled.

The letter did inform the veteran that to establish service 
connection for his alleged ankle and knee disorders, the 
evidence must show three things: (1) an injury in military 
service or a disease that began in or was made worse during 
military service or an event in service causing injury or 
disease; (2) a current physical or mental disability; and (3) 
a relationship between the current disability and an injury, 
disease, or event in service.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO informed the veteran that he should submit the following: 
medical or other evidence of a current disability, including 
lay statements regarding observable symptomatology; a medical 
opinion showing an etiological relationship between the 
disability and military service; and sufficient identifying 
information about records the veteran believes are relevant 
to his claims, including VA and private medical treatment 
records, so that VA can obtain them.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that it had obtained his 
service medical records; that VA would obtain other military 
records if needed; that VA would assist him in getting any 
records, including medical records, employment records, or 
records from other Federal agencies, which the veteran told 
VA about; and that it would provide him with a medical 
examination or get a medical opinion if VA decided that it 
was necessary to make a decision on his claims.  The RO also 
informed the veteran that it would help him obtain private 
treatment records if he filled out certain Release of 
Information forms that would authorize the RO to assist him 
in this regard, and the RO provided him with the forms.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to the claims, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  38 C.F.R. § 3.159(b)(1).  
The veteran was instructed to submit medical or other 
evidence, and the RO told him, "It's still your 
responsibility to support your claim with appropriate 
evidence."

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all of the requirements is 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.

The duty to assist the veteran has been satisfied.  Service 
medical records as well as post-service VA medical records 
are in the claims folder and were reviewed by both the RO and 
the Board in connection with the appellant's claims.  VA is 
not on notice of any evidence needed to decide the claims 
which has not been obtained.  In May 2003, the veteran 
received VA general medical and eye compensation and pension 
(C&P) examinations.  In compliance with the requirements of 
38 U.S.C.A. §§ 5104 and 7105(d) and 38 C.F.R. § 3.103(b), the 
RO provided the veteran with the July 2003 and February 2004 
rating decisions and the February 2004 Statement of the Case 
(SOC), which explained the reasons behind the denial of 
higher initial ratings for the veteran's service-connected 
diplopia and GERD and informed the veteran of the applicable 
rating criteria and laws and regulations relevant to 
obtaining a higher rating.  See Dingess, 19 Vet. App. at 490-
91.  Further, the veteran's request for higher ratings was 
readjudicated in the SOC.  For these reasons, the Board 
concludes that VA has met its duty to assist the veteran in 
this case.



Analysis

I.  Initial Disability Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

A.  Entitlement to an initial disability rating in 
excess of 30 percent for diplopia due to orbital floor 
blowout fracture of the right orbit.

The veteran is contending that his initial 30 percent 
disability rating for service-connected diplopia, effective 
December 13, 2002, was incorrect and a higher rating should 
be awarded that more accurately reflects the severity of his 
symptomatology.  After a careful consideration of the record 
under the laws and regulations as set forth above, the Board 
finds the preponderance of the evidence weighs against 
granting his claim.

Diplopia is rated under 38 C.F.R. § 4.84a, Diagnostic Code 
(DC) 6090, which provides that evaluations are based on the 
degree of diplopia and the equivalent visual acuity.  The 
ratings are applicable to only one eye.  A rating cannot be 
assigned for both diplopia and decreased visual acuity or 
field of vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual acuity or 
field of vision of both eyes, the ratings for diplopia will 
be applied to the poorer eye while the better eye is rated 
according to the best-corrected visual acuity or visual 
field.  When the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  When diplopia exists in 
two individual and separate areas of the same eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200.  38 C.F.R. § 4.84a, DC 6090.

If diplopia manifests centrally at 20 degrees, it is rated 
equivalent to a visual acuity of 5/200.  If diplopia 
manifests 21 to 30 degrees down, it is rated equivalent to a 
visual acuity of 15/200; lateral, to a visual acuity of 
20/100; and up, to a visual acuity of 20/70.  If diplopia 
manifests 31 to 40 degrees down it is rated equivalent to a 
visual acuity of 20/200; lateral, to a visual acuity of 
20/70; and up, to a visual acuity of 20/40.  Id.

Visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses.  38 C.F.R. § 4.75.  
Loss of vision is rated pursuant to DCs 6061-6079. 38 C.F.R. 
§ 4.84a.  A 30 percent disability rating is warranted for 
impairment of central visual acuity in the following 
situations: (1) when vision in both eyes is correctable to 
20/70; (2) when vision in one eye is correctable to 20/100 
and vision in the other eye is correctable to 20/70; (3) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/50; (4) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/50; (5) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/40; and (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6074, 6077, 
6076, 6078.

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (3) when vision in one eye 
is correctable to 15/200 and vision in the other eye is 
correctable to 20/70; (4) when vision in one eye is 
correctable to 10/200 and vision in the other eye is 
correctable to 20/50; and (5) when vision in one eye is 
correctable to 5/200 and vision in the other eye is 
correctable to 20/50.  38 C.F.R. § 4.84a, DCs 6073, 6076.

Service medical records indicate the veteran was diagnosed 
with diplopia in March 2001 following an orbital floor 
blowout fracture of the right orbit.  In May 2001, diplopia 
was found to exist within 10 degrees at both upward and 
downward gaze, and distance visual acuity was measured in 
both eyes as 20/20.

In September 2001, the veteran received a medical board 
examination.  His uncorrected visual acuity was measured in 
both eyes as 20/15 far and 20/20 near.  The examiner noted 
diplopia at near in the right eye.  In November 2001, 
distance visual acuity in the right eye was 20/25 and 20/20 
in the left eye.  Near visual acuity was measured as 20/20 in 
both eyes.

On ophthalmological examination in January 2002, the veteran 
was found to have persistent diplopia existing in his visual 
fields within 10 degrees.
 
In March 2002, the veteran received a medical evaluation 
board consult at the Landstuhl Regional Medical Center in 
regard to his diplopia.  The veteran's visual acuity was 
measured in both eyes as 20/20 without correction.  Ductions 
and versions showed marked restriction of upgaze and downgaze 
in the right eye.  Diplopic fields showed an area of 
binocular fusion of 10 degrees from fixation.  The veteran 
received a diagnosis of persistent diplopia incomitant in 
nature after a blowout fracture repair of the right eye.  The 
examiner noted that further operative interventions could not 
be guaranteed to increase the area of binocular fusion.

The veteran received a medical board examination in May 2002.  
His uncorrected visual acuity was measured in both eyes as 
20/20 near and far. 

A Goldmann perimeter chart was used to measure the extent of 
the veteran's diplopia in June 2002.  The chart indicates 
diplopia existing in all visual field quadrants within 20 
degrees.

Following his discharge from service, the veteran received a 
VA C&P eye examination in May 2003.  The claims folder was 
available and reviewed by the examiner.  The veteran's 
cornea, lens, and conjunctiva were clear.  Impairment of 
visual acuity, uncorrected, was measured in both eyes as 
20/20 near and 20/15 far.  Diplopia was found to be constant 
in up and down gaze at all distances with no lens correction 
able to correct it satisfactorily.  Down gaze was neutralized 
with a 12 BD OD prism.  The examiner did not have access to a 
Goldmann perimeter chart to measure accurately the extent of 
the diplopia.  The veteran received a diagnosis of diplopia 
secondary to orbital floor blow out fracture to right orbit.

In June 2003, an abbreviated examination worksheet was 
completed for a VA C&P visual examination.  The claims folder 
was not available for the examiner to review.  Impairment of 
visual acuity, uncorrected, was measured in both eyes as 
20/20 near and far.  Diplopia was found to be constant in all 
sectors of the visual field from 20 to 40 degrees.  The 
examiner provided a diagnosis of constant diplopia secondary 
to fracture and noted that the veteran can read at near by 
holding printed material 10 inches from his eyes in a plane 
straight ahead with his face to the object.  The veteran can 
also close his right eye when necessary.

In August 2003, the veteran's eyes were examined as part of a 
VAMC neurological consult.  The examiner found the following: 
pupils equal, round, and reactive to light; some impairment 
of upward vertical movement of the right eye with slight 
exotropia; visual fields full; disks sharp; and uncorrected 
visual acuity of the right eye at 20/25 and of the left eye 
at 20/20 using a Near card.

The Board finds that the competent medical evidence of record 
establishes diplopia existing within a 20 degree central 
area.  This equates with an equivalent visual acuity of 
5/200, the maximum level of visual impairment.  38 C.F.R. 
§ 4.84a, DC 6090.  A 40 percent disability rating is awarded 
when vision in one eye is correctable to 5/200 and vision in 
the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, DC 
6073.  The records of visual acuity testing contained in the 
claims folder indicate measurements ranging from 20/15 to 
20/25 for both of the veteran's eyes, thus his diplopia does 
not meet the requirements for a 40 percent evaluation.  As 
the veteran's diplopia does not exhibit the symptomatology 
required for a rating in excess of 30 percent under the 
rating schedule, and the evidence also does not indicate 
changes in the degree of the veteran's disability since his 
initial evaluation that might require "staged" ratings, see 
Fenderson, 12 Vet. App. at 126, the Board finds that the 
preponderance of the evidence weighs against his claim.

The Board has given consideration to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant referral for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
While the record establishes that the veteran has had 
difficulty maintaining employment, the evidence links these 
problems to his service-connected post-traumatic headaches, 
not his diplopia.  Letters dated July 2003 from two of the 
veteran's former employers, Medicalodge of Eureka and 
attorney M.A.S., both indicate that the veteran was unable to 
complete his assigned duties and ultimately resigned due to 
debilitating headache pain.

B.  Entitlement to an initial disability rating in 
excess of 10 percent for gastroespohageal reflux disease 
(GERD).

The veteran is contending that his initial 10 percent 
disability rating for service-connected GERD was incorrect 
and a higher rating should be awarded that more accurately 
reflects the severity of his symptomatology.  After a careful 
consideration of the record under the laws and regulations as 
set forth above, the Board finds the preponderance of the 
evidence weighs against granting his claim.

The veteran's GERD received an initial disability rating of 
10 percent, effective December 13, 2002, under Diagnostic 
Code (DC) 7346 for hiatal hernia.  38 C.F.R. § 4.114.  For 
diseases of the digestive system, ratings under DCs 7301 to 
7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will 
not be combined with each other.  A single evaluation will be 
assigned under the DC which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.  Id.  

GERD is not specifically listed in the rating schedule.  VA 
regulation allows an unlisted condition to be rated by 
analogy under a closely related disease in which the 
functions affected, anatomical localization, and 
symptomatology are closely comparable.  38 C.F.R. § 4.20.  
The Board finds that the RO's application of DC 7346 for 
hiatal hernia is suitably analogous to GERD.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (Board should provide 
an explanation for a diagnostic code used for a disorder that 
must be rated analogously to another disorder).

Under DC 7346, a 10 percent rating is assigned when the 
disease exhibits two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent rating is 
assignment for persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent rating is 
assignment for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114.

In September 2001, the veteran received a medical board 
examination.  On the associated Report of Medical History, 
the veteran checked the box indicating frequent indigestion 
or heartburn and wrote that he always gets indigestion, 
mostly after eating greasy food.  On examination, his mouth, 
throat, abdomen and viscera were clinically evaluated as 
normal.  

In May 2002, the veteran received another medical board 
examination.  On the associated Report of Medical History, 
the veteran again checked the box indicating frequent 
indigestion or heartburn and wrote that he experiences 
frequent indigestion, mostly after eating, but sometimes not 
in relation to eating.  On examination, his mouth, throat, 
abdomen, and viscera were clinically evaluated as normal.  
The examiner did note that the veteran takes over-the-counter 
medication for his symptoms.

Service medical records dated October 2002 indicate the 
veteran was diagnosed with GERD.

On VAMC examination in March 2003, the veteran reported 
taking rabeprazole for indigestion and denied any 
unintentional weight loss.  The examiner provided a diagnosis 
of GERD and prescribed ranitidine.

The veteran received a VA C&P general medical examination in 
May 2003.  The claims folder was available and reviewed by 
the examiner.  The veteran reported taking ranitidine for his 
reflux; that he currently experiences reflux two times per 
week; the reflux is especially aggravated by green peppers; 
and he experiences no vomiting or nausea with reflux.  On 
examination, the veteran's abdomen was soft and protuberant; 
bowel sounds were present in all four quadrants; percussion 
was normal; no organomegaly was felt; and no tenderness was 
elicited.

Based upon the evidence of record, which establishes that the 
veteran experiences some episodic epigastric distress, the 
Board finds he is appropriately rated at 10 percent.  A 30 
percent rating is not warranted as his symptomatology does 
not demonstrate persistently recurrent epigastric distress 
with dyphagia, pyrosis, and regurgitation with accompanying 
substernal or arm or shoulder pain that is productive of 
considerable impairment of health.  Nor does the competent 
medical evidence of record show that the veteran experiences 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptoms productive of 
the severe impairment of health to warrant a 60 percent 
rating.

The Board has considered rating the veteran under other DCs 
for disabilities of the digestive system, but finds none that 
are sufficiently analogous to his symptomatology and would 
afford a higher rating.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (holding that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case").  The evidence also does not indicate 
changes in the degree of the veteran's disability since his 
initial evaluation that might require "staged" ratings.  
See Fenderson, 12 Vet. App. at 126.  As the veteran's GERD 
does not exhibit the symptomatology required for a rating in 
excess of 10 percent under DC 7346, the Board finds that the 
preponderance of the evidence weighs against his claim.

The Board has given consideration to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant referral for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II.  Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be established on a presumptive basis by showing 
manifestation to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

        A.  Entitlement to service connection for a bilateral 
knee disorder.

The veteran is seeking service connection for a bilateral 
knee disorder.  After a careful consideration of the record 
under the laws and regulations as set forth above, the Board 
finds the preponderance of the evidence weighs against 
granting his claim.

Service medical records are negative for any diagnosed knee 
disorder.  On his entrance examination in August 1999, the 
veteran denied experiencing a trick or locked knee.  His 
lower extremities were clinically evaluated as normal except 
for his feet due to mild, asymptomatic pes planus.

In October 1999, the veteran complained of having right hip, 
right foot, left ankle, and left knee pain for the past 
several days.  The examiner found negative edema, ecchym, 
effusion, and deformity; positive limp, grimace, tenderness, 
and pain on range of motion.  The veteran was provided with 
an assessment of rule out overuse vs. early stress fracture.  
The examiner prescribed pain medication and recommended the 
use of crutches and limited exercise for four days.

In June 2001, the veteran complained of right anterior knee 
pain; pain under the patella; pain behind the knee when 
bending; and pain on climbing stairs.  The following was 
noted on examination: mild edema; mild tenderness to 
palpitation; negative patella grinds; negative valgus/varus 
movement; tenderness to palpation of medial side; pain during 
various tests; negative drawers; negative effusion; and some 
popping during range of motion.  The veteran was given an 
assessment of anterior knee pain and provided with an 
exercise regimen and pain medication.

In September 2001, veteran received a medical board 
examination.  On the associated Report of Medical History, 
the veteran checked the box indicating knee trouble and wrote 
that his knee is constantly hurting and gives out during 
squatting.  On examination, the veteran's lower extremities 
were clinically evaluated as normal.

In May 2002, veteran received another medical board 
examination.  On the associated Report of Medical History, he 
checked the box indicating knee trouble and wrote that he 
experiences constant pain in his right knee, and it sometimes 
gives out after crouching.  On examination, the veteran's 
lower extremities were clinically evaluated as normal, but 
the examiner did note right knee pain and recommended 
physical therapy.  No diagnosis was given.

Physical therapy notes dated June 2002 indicate the veteran 
complained of right knee pain with a gradual onset of right 
anterior and posterior knee pain six months ago; most pain at 
the inferior and medial patella; pain at the posterior knee 
on bad days; locking and pseudolocking with squatting; 
aggravated by running, prolonged walking, and stairs; no 
numbness and tingling; and no swelling with locking episodes 
or prolonged standing.  On examination, the veteran's lower 
extremity posture and gait were within normal limits; full 
active range of motion in knees bilaterally; lacking 2 
degrees of passive extension in right knee; gross manual 
muscle test 5/5 bilateral knees; mild tenderness to 
palpitation right medial joint line and medial/lateral 
patella; negative McMurray's test bilaterally; negative 
Lachman's test bilaterally; negative anterior/posterior 
drawer bilaterally; negative varus and valgus stress at 0 and 
30 degrees bilaterally; negative patella compensation; mild 
lateral tracking bilaterally; and good quad tone bilaterally.  
The veteran was provided an assessment of anterior knee pain, 
rule out loose body, and the examiner recommended an exercise 
regimen.

Following discharge from the service, the veteran received a 
VA C&P general medical examination in May 2003.  The claims 
folder was available and reviewed by the examiner.  The 
veteran reported sustaining no specific knee injury during 
service, but developed bilateral knee pain more predominant 
in the right knee; aggravated by weather changes, climbing 
stairs, running, and heavy lifting; treated with ice, heat, 
and rest with improvement in one hour; and occasional 
swelling of the right knee.  On examination the veteran's 
posture and carriage were erect with no ambulating aids 
required; normal gait; no discomfort with manipulation of the 
knees; negative McMurray's test; negative Lachman's test; and 
ligaments were stable.  X-rays of the right and left knees 
showed joint space satisfactorily preserved; normal articular 
surfaces; no fracture, dislocation, or other acute osseous 
abnormality; unremarkable soft tissues.  The impression was 
of normal right and left knees, and the examiner provided a 
final diagnosis of a negative bilateral knee examination.

The Board first notes that the evidence does not establish a 
knee related disorder being diagnosed in service.  Although 
the records do indicate the veteran complained of knee pain, 
pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), dismissed in part and vacated in 
part on other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  
Additionally, at his general medical examination in May 2003, 
the veteran denied sustaining a knee injury during service.

The evidence of record also fails to establish a current knee 
disability, see Degmetich, 104 F.3d at 1332, or arthritis of 
the knees within a year of the veteran's discharge for 
presumptive service connection, 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Aside from the veteran's reports at the May 2003 
examination of knee pain and occasional right knee swelling, 
both a physical examination and X-rays revealed no 
abnormalities or evidence of arthritis, and the final 
diagnosis was of a negative bilateral knee examination.

As the competent medical evidence of record shows no 
diagnosed knee disorder in service and no current diagnosed 
knee disorder, the Board finds that the preponderance of the 
evidence weighs against service connection for a bilateral 
knee disorder.

        B.  Entitlement to service connection for a bilateral 
ankle disorder.

The veteran is seeking service connection for a bilateral 
ankle disorder.  After a careful consideration of the record 
under the laws and regulations as set forth above, the Board 
finds the preponderance of the evidence weighs against 
granting his claim.

Service medical records are negative for any diagnosed ankle 
disorder.  On his entrance examination in August 1999, the 
veteran's lower extremities were clinically evaluated as 
normal except for his feet due to mild, asymptomatic pes 
planus.

In October 1999, the veteran complained of having right hip, 
right foot, left ankle, and left knee pain for the past 
several days.  The examiner found negative edema, ecchym, 
effusion, and deformity; positive limp, grimace, tenderness, 
and pain on range of motion.  The veteran was provided with 
an assessment of rule out overuse vs. early stress fracture.  
The examiner prescribed pain medication and recommended the 
use of crutches and limited exercise for four days.

In September 2001 and May 2002, the veteran received medical 
board examinations.  The veteran did not report any ankle 
problems and his lower extremities were clinically evaluated 
as normal.

After his discharge from the service, VAMC records dated 
April 2003 indicate the veteran reported to triage 
complaining of a sprained right ankle after tripping while 
working in a storeroom.  He reported pain and minimal 
swelling.  On examination, the ankle exhibited full range of 
motion; intact pulse; some tenderness to the anterior ankle; 
and minimal swelling.  X-ray of the ankle was negative.  The 
veteran was provided with pain medication and crutches for 
one week.

The veteran received a VA C&P general medical examination in 
May 2003.  The claims folder was available and reviewed by 
the examiner.  The veteran reported sustaining no specific 
ankle injury during service, but developed constant ankle 
pain; aggravated by climbing stairs and running; treated with 
ice, heat, and rest with improvement in one hour.  The 
veteran also described spraining his right ankle in April 
2003 and that it was still tender.  On examination the 
veteran's posture and carriage were erect with no ambulating 
aids required; normal gait; right ankle dorsiflexion was 0 to 
16 degrees and plantar flexion 0 to 45 degrees; left ankle 
dorsiflexion was 0 to 20 degrees and plantar flexion was 0 to 
45 degrees; and the ankles were equal in circumference at 22 
inches.  X-rays of the right ankle showed a small spur from 
the superior tuberosity of the os calcis; ankle mortise well 
maintained; smooth articular surfaces; no fracture; and no 
dislocation.  X-ray of the left ankle showed a very small, 
almost rudimentary spur from the superior tuberosity of the 
os calcis; ankle mortis satisfactorily maintained; 
unremarkable articular surface; no soft tissue swelling; no 
acute osseous abnormality.  The impression was of a small 
calcaneal spur in the right ankle, but otherwise normal, and 
a very small calcaneal spur in the left ankle, but otherwise 
normal.  The examiner provided final diagnoses of recent 
sprain right ankle with mild limitation of motion, acute; 
radiological evidence of small bilateral calcaneal spurs; and 
negative left ankle examination.

On VAMC follow-up examination in July 2003 for his right 
ankle sprain, the veteran reported continuing pain and 
weakness.  On physical examination, the ankle did not show 
any gross pathology; range of movement was normal; and no 
swelling or other abnormalities.  An assessment was given of 
ankle sprain.

In September 2003, the veteran complained of bilateral leg 
swelling and pain in his ankles.  The VAMC examiner provided 
a diagnosis of pedal edema, prescribed Lasix and requested an 
echocardiogram.
 
The Board first notes that the evidence does not establish an 
ankle related disorder being diagnosed in service.  Although 
the records do indicate the veteran complained of left ankle 
pain in October 1999, pain alone, without a diagnosed or 
identifiable underlying condition, does not constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez, 13 Vet. App. at 285.  Additionally, at his 
general medical examination in May 2003, the veteran denied 
sustaining an ankle injury during service.

The evidence of record also fails to establish a current left 
ankle disability, see Degmetich, 104 F.3d at 1332.  Aside 
from the veteran's report at the May 2003 examination of 
ankle pain, the examiner noted a small calcaneal spur on X-
ray and provided a diagnosis of a negative left ankle 
examination.  In regard to the veteran's right ankle, the 
evidence shows a current right ankle sprain, but the sprain 
and associated symptomatology result from an accident 
subsequent to service, when the veteran tripped in a 
storeroom.  The evidence does not establish ankle arthritis 
within a year of the veteran's discharge for presumptive 
service connection, 38 C.F.R. §§ 3.307(a)(3), 3.309(a).
 
As the competent medical evidence of record shows no 
diagnosed ankle disorder in service, no current left ankle 
disability, and no nexus between the veteran's right ankle 
sprain and service, the Board finds that the preponderance of 
the evidence weighs against service connection for a 
bilateral ankle disorder.

The Board acknowledges the veteran's assertions that he has 
current bilateral ankle and knee disorders that resulted from 
his military service.  As a layperson, however, the veteran 
is not qualified to render a medical diagnosis or opinion as 
to causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
294 (1992).  Accordingly, the Board affords no weight to his 
contentions.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, his claims are denied. 


ORDER

1.  Entitlement to an initial disability rating in excess of 
30 percent for diplopia due to orbital floor blowout fracture 
of the right orbit is denied.

2.  Entitlement to an initial disability rating in excess of 
10 percent for gastroespohageal reflux disease is denied.

3.  Entitlement to service connection for a bilateral knee 
disorder is denied.

4.  Entitlement to service connection for a bilateral ankle 
disorder is denied.


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


